MEMORANDUM DECISION.
Joseph F. Stackpole appeals from his conviction in Superior Court, Aroostook County, of manslaughter. 17-A M.R.S.A. § 203. Stockpole contends that there was insufficient evidence of his operation of the automobile involved in a fatal accident, and that the trial court erred in denying his motion for a new trial based on newly discovered evidence. We affirm the judgment below.
The evidence in the record, albeit circumstantial, was clearly sufficient to warrant the jury in finding beyond a reasonable doubt that Stackpole was the operator of the automobile. Proof of guilt by circumstantial evidence is subject to no more rigorous a standard than is proof by direct evidence. State v. LeClair, Me., 425 A.2d 182, 184 (1981).
We have carefully reviewed the findings of the justice on the motion for a new trial. His findings of fact are not clearly erroneous. See State v. Arnold, Me., 434 A.2d 57, 60 (1981). His conclusion to deny the motion for a new trial was the result of a proper application of the five-part test set out in State v. Young, Me., 413 A.2d 161, 161 (1980).
The entry is:
Judgment affirmed.
All concurring.